ORDER
The Disciplinary Review Board on May 9, 1997, having filed with the Court its decision concluding that SIDNEY S. KANTER of IRVINGTON, who was admitted to the bar of this State in 1972 and who was temporarily suspended from practice by Order of this Court dated September 27, 1995, should be suspended from the practice of law for a period of two years for misconduct charged in eleven formal ethics complaints, including violations of RPC 1.1(a) (gross neglect); RPC 1.3 (lack of diligence); RPC 1.4 (failure to communicate); RPC 1.16(d) (failure to deliver files); RPC 3.2 (failure to expedite litigation); and RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And The Disciplinary Review Board having further concluded that on reinstatement to practice respondent should be required to practice under supervision;
And good cause appearing;
*397It is ORDERED that SIDNEY S. KANTER is hereby suspended from the practice of law for a period of two years, effective immediately, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that on reinstatement to practice, respondent shall practice law the supervision of a practicing attorney approved by the Office of Attorney Ethics until further Order of the Court; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.